DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the amendments filed on 07/14/2021.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 9, 17 and dependent claims 3, 4, 8, 10 and 13 to include new/old limitations in a form not previously presented necessitating new search and considerations.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “a first/second location” and further recites maintain only one copy of the file on the host. It is unclear what is being referred by location e.g. first/second location is same or different from the location on the host (i.e. location is referring to the address/pointer to the file or remote location such as IP of a remote machine/storage).
Claim 10 recites substantially same claim elements as claim 11 (i.e. duplicate claims).
Claims 9 and 17 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TeNgaio et al. (US patent No, 9,100,246 B1, hereafter TeNgaio) in view of Baimetov et al. (US Patent No. 9,286,098 B1, hereafter Baimetov).

TeNgaio was cited in the last office action.

Highlighted claim elements are missing from the respective cited prior art.


As per claim 1, TeNgaio teaches the invention substantially as claimed including a computing system for conserving space for application virtualization (fig 1 computing system 110 application 115 distributed software virtualization service), the computing system comprising: 
a database that maps associations between a plurality of applications and their respective files on a host (col 7 lines 63-67 base system 230, variety of configuration settings, files, that are available to applications 220 col 8 lines 35-50 generating mapping data, application installation, identify file object, application object, relationship between the file object and application object, virtual layer 260), the plurality of applications including a first application and a second application (fig 1 Application 115a-115c); and 
an application virtualization engine that (fig 2 virtualization engine 240): 
receives a notification that an application installing event of the first application on the host is occurring (col 3 lines 22-30 virtualization, refers, install software, applications and data col 4 lines 23-45 detected, notification, control, virtualization operation, selective and automatic virtualization col 8 lines 50-60 virtual layer 260 virtually installed software application 275/285); 
records files from the application installing event of the first application (col 3 lines 22-30 virtualization, refers, install software, applications and data , files and registry col 4 lines 23-45 detected, notification, control, virtualization operation, selective and automatic virtualization col 8 lines 50-60 virtual layer 260 virtually installed software application 275/285);
indexes the recorded files in the database to map the associations (col 8 lines 35-50 generating mapping data, application object, file object col 8 lines 23-35 mapping data, table of information, organized, information can be searched by index, keyword); and 
subsequently, during an application installing event of the second application on the host (col 17 lines 20-27 subsequent distributed virtualization operation, referred as distributed application virtualization col 3 lines 22-30 virtualization, refers, install software, applications and data fig 7 detect request 710 col 19 lines 55-60 col 9 lines 10-15 access request from an application 220): 
intercepts a request to install a respective file for the second application from the application installing event of the second application (col 19 lines 55-58 fig 7 710 col 3 lines 22-30 col 4 lines 23-30 col 9 lines 10-15 virtualization engine, intercept, access request from an application 220, request including a reference for a particular file object or memory location in one of file systems and/or configuration libraries of the base system 230); 
searches the database for the file (col 9 lines 15-20 searching the mapping data for the reference col 9 lines 35-40); 
upon determining that the file has been indexed in the database from the application installing event of the first application (col 9 lines 18-22 match is found col 9 lines 40-45 col 8 lines 30-35 information, searched, index, keyword);
adjusts a filter to make the file available to the second application (col 9 lines 20-30 corresponding object may then be accessed and returned to the application 220 col 9 lines 40-46 col 9 lines 18-22 match is found col 9 lines 40-45 col 8 lines 30-35 information, searched, index, keyword); and 
represents the file as residing in a first location accessible to the first application (col 3 lines 28-45 upon virtualization, files, relocated, virtually appear to be located in the normal expected locations, e.g. file appears to be at c:\this.txt i.e. first location accessible by first application but actually located at d:\redirectArea\layerID-1234\SystemDrive\this.txt, access requests, associated, virtually installed software, redirected, virtual engine, locations, software and/or related data have been virtually installed) and representing the file as also residing in a second location accessible to the second application (col 3 lines 28-45 col 3 lines 28-45 upon virtualization, files, relocated, virtually appear to be located in the normal expected locations, e.g. file appears to be at c:\this.txt but actually located at d:\redirectArea\layerID-1234\SystemDrive\this.txt i.e. second location, access requests, associated, virtually installed software, redirected, virtual engine, locations, software and/or related data have been virtually installed ) while maintaining only one copy of the file on the host (col 3 lines 50-60 in actuality, files, associated, installed software application, never, located in the normal location, files, inaccessible in the redirect area col 3 lines 28-45 but actually located at d:\redirectArea\layerID-1234\SystemDrive\this.txt, access requests, associated, virtually installed software, redirected, virtual engine, locations, software and/or related data have been virtually installed).

	TeNgaio doesn’t specifically teach file in a second location accessible to the second application while maintaining only one copy of the file on the host.
	Baimetov, however, teaches represents the file as residing in a first location accessible to the first application (col 14 lines 36-50 fig 6 virtual machine, directory, private area pointers to file on disk shared area col 15 lines 14-25 virtual machines, files, memory, pointers to master copy col 15 lines 34-50 fig 4-6) and representing the file as also residing in a second location accessible to the second application (col 14 lines 36-50 fig 6 virtual machine, directory, private area pointers to file on disk col 15 lines 14-25 virtual machines, files, memory, pointers to master copy col 15 lines 34-50 fig 4-6  ) while maintaining only one copy of the file on the host (fig 4 shared area file 1 accessible to VM1 and VM2 fig 5 VM1-VM2-file 1 col 15 lines 40-45 only one copy needs to be stored col 14 lines 36-50 fig 6 virtual machine, directory, private area pointers to file on disk, shared area, multiple virtual machines access a single file fig 4-6 ).
	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of TeNgaio and Baimetov of different machines having pointers for accessing the single copy of the same file stored in the memory to improve efficiency and allow file in a second location accessible to the second application while maintaining only one copy of the file on the host to the method TeNgaio as in the instant invention. The combination of cited analogous (TeNgaio col 2 lines 39-50 Baimetov col 1 lines 18-20) prior art would have been obvious because applying known method of sharing a single copy with different virtual machines containing pointer to the same file as taught by Baimetov to the distrusted application virtualization method of TeNgaio to yield predictable result of accessing same single file with multiple application with reasonable expectation of success and is motivated with improvement in efficiency  (TeNgaio col 1 55-61 lines Baimetov col 1 lines 40-45).
Claim 9 recites method comprising elements similar to those for claim 1. Therefore, it is rejected for the same rational.

Claim 17 recites computer readable medium with elements similar to those for claim 1. Therefore, it is rejected for the same rational.


Claims 2-8, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TeNgaio in view of Baimetov, as applied to above claims, and further in view of Beretta et al. (US Pub. No. 2010/0313079 A1, hereafter Beretta).

Beretta was cited in the last office action.


As per claim 2, TeNgaio and Baimetov, in combination, do not specifically teach the claim elements of claim 2.
Beretta, however, teaches the database is sourced across one or more underlying disk volumes ([0079] index key, associated, executable code, storage [0093] mass storage, local device, network storage device). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of TeNgaio, Baimetov and Beretta of index keys associated with executable code being stored in network mass storage device to improve efficiency and allow the database is sourced across one or more underlying disk volumes to the method TeNgaio and Baimetov as in the instant invention. 
As per claim 3, TeNgaio teaches the second application (fig 1 application 115b) is updated in place by the application virtualization engine (fig 2 virtualization engine 240 col 20 lines 50-55 update, existing, distribution layer).
Beretta teaches the remaining claim elements of second application is updated in place by updating one or more files associated with the second application to enable installation of an updated second application ([0040] automatically update library components during run time [0043] better code reuse and code sharing).

As per claim 4, Beretta teaches upon a launch of at least one of the plurality of applications (fig 4 compilation request from an application for compiling a source code 401), the application virtualization engine further: 
checks if the requested file has been previously retrieved and cached ([0063] perform a search in a storage, cache, existing compiled codes previously compiled from a source code);
upon determining that the requested file has been previously cached ([0064] identifies one or more compile codes from a cache (or storage) based on a representation of a source code), retrieves a cached copy of the requested file ([0067] return the compiled code, cache, application process, compilation request); and 
presents the cached copy of the requested file to the at least one of the plurality of applications (fig 4 providing a reply to the application with the compiled codes stored in the cache).
As per claim 5, Beretta teaches merging the database with databases to create a master database ([0043] compiler server, automatically update, customized cache library from one release of a system to another), the master database routing requests between the second application of the plurality of applications and an underlying storage (fig 7 sending the compilation request to a compile server 707 is the compiled code successfully retrieved from the compiler server –Yes/No 709 failure –yes/No alternative compilation options –yes/no 713 invoking an interpreter to execute source code 715).
As per claim 6, Beretta teaches the requested file is shared by a plurality of remote desktop sessions ([0030] multiple processes share common executable codes [0031] compiler running its own process can be shared by multiple applications [0039] compiled codes, shared across, different applications). 
As per claim 7, Beretta teaches at least one of the plurality of applications share access to the requested file ([0030] multiple processes share common executable codes [0031] compiler running its own process can be shared by multiple applications [0039] compiled codes, shared across, different applications). 


As per claim 8, TeNgaio teaches wherein the application virtualization (fig 2 virtualization engine 240) engine.
Beretta teaches remaining claim elements of 
predicts need for one or more file based on application file access patterns of the file ([0037] predicative compilation, historical use pattern or known critical state vectors [0038] predictive caching, requirement of application) and 
proactively pre-populates a cache based on the predicted need for the one or more files ([0038] predictive caching, launch time, requirement of application, application’s small and known state vectors, pre-cached, prior to start of application).

As per claim 10, Beretta teaches wherein adjusting comprises changing, in response to a trigger event ([0040] servicing compilation request), cached files associated with the second application of the plurality of applications from an older version of the cached files to an upgraded version of the cached files ([0040] automatically update library components during runtime).


As per claim 11, Beretta teaches wherein adjusting the filter comprises changing, in response to a trigger event ([0040] servicing compilation request), the cached files associated with the second application of the plurality of applications from an older version of the cached files to an upgraded version of the cached files ([0040] automatically update library components during runtime).


Claim 12 recites method for claim 8. Therefore, it is rejected for the same rational.

As per claim 13, Beretta teaches adjusting the filter is based on a policy related to one or more of any of the following: 
a time of day, a day of week, a software license compliance ([0052] version constraints), current load levels on underlying infrastructure, version of an operating system used by a virtual desktop interface (VDI) or remote desktop session host (RDSH) user, client access device type used by a VDI user ([0052] target architecture), and a network location of a user ([0042] security protections for critical system resources such as cellular network, base band components or system settings [0052] security setting, authorization levels, user information,  optimization levels, compiler preferences, version constraints, and/or compilation options, from a compilation request). 

As per claim 14, Beretta teaches recording intercepted requests for the file ([0059] intercepting compilation requests ); 
analyzing the intercepted requests to determine application file access patterns ([0042] limit access or sharing or clients for applications with certain security credentials [0034] service requests that have been made before); 
predicting a need for one or more files based on the determined application file access patterns ([0037] predictive compilation based on user historical use patterns [0038] predictive caching [0034] service requests that have been made before); and 
proactively pre-populating a cache based on the predicted need for the one or more files ([0033] at startup, server initialized to allocate memory for compiler instantiation [0034] Cache content for the compiler generated data can be stored in non-volatile storage [0037] enable predicative compilation based on user historical use patterns [0038]).

As per claim 15, Beretta teaches comprising placing the one or more file optimally across an underlying storage based on the application file access patterns ([0064] one or more compile codes from a cache/storage [0038] predictive caching). 

As per claim 16, Beretta teaches placing the one or more files or configuration data upon a low-latency storage media comprising one or more of: flash memory and solid state disks (SSD) ([0051] cache, mass storage, locally, remote network connections to the device). 
 As per claim 18, Beretta teaches comprising instructions for composing a virtual hard drive containing the file used by the second application ([0034] result data is in read-only shared memory, cache content, stored in non-volatile storage).
Claim 19 recites medium for claim 8. Therefore, it is rejected for the same rational.
As per claim 20, Beretta teaches editing a security setting of the file based upon an access policy ([0083] filters, application according to privilege and /or security settings associated with the application [0058] usage frequencies). 

Response to Arguments

The previous objections to the claims have been withdrawn. 
The previous 112(b) rejections have been withdrawn. However, some new objections have been made.
Applicant's arguments filed on 07/14/2021 have been fully considered but they are moot in view of new ground of rejections.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bullukian; Dana et al. (US 9395979 B1) teaches pre-emptive development conflict resolution.
Pawar et al. (US Pub. No. 2015/0212893 A1) teaches single snapshot for multiple applications.
Singh; Gurmeet et al. (US 9455914 B2) teaches file-system requests supported in user space for enhanced efficiency.
Sun; Xian-He (US 20070067382 A1) teaches memory server provides data access with increased speed and aggressive predictions.
Wasson et al. (US Patent No. 9,424,058 B1) teaches file deduplication and scan reduction in a virtualization environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195